DETAILED ACTION
Claims 15-18 are amended. Claims 19 and 20 are new. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments claims 15, 17, and 18 are fully considered and are satisfactory to overcome the corresponding rejections under 35 U.S.C. §112(a) and §112(b) directed to claims 15, 17, and 18.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward J. Russavage (Reg. No. 43,069) on 06/08/2022.
	IN THE CLAIMS:
Claim 16 is amended as follows:

16.	(Currently Amended) The method according to claim 8, wherein the workflow administrator does not have direct access to code of the given workflow executed in the computer-based customer infrastructure.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-11, filed 03/03/2022, with respect to claims 1 and 8 have been fully considered and, in view of the amendments submitted on 03/03/2022, these arguments are found to be persuasive.  
Consequently, in view of the limitations “ a workflow engine that is executed by at least one processor, the workflow engine being configured to be executed directly by at least one the processor associated with and located in the computer-based customer infrastructure, the workflow engine being configured to process one or more functions defined in a given workflow on a computer-based customer infrastructure”, “a workflow administrator that is executed by the at least one other processor, the workflow administrator being configured to access to a workflow database that maintains metadata that describes a state of the given workflow, the workflow administrator executing separate and remote from the workflow engine and executing by the at least one other processor separately from the computer-based customer infrastructure”, “a workflow administrator agent that is configured to poll the workflow administrator to identify when the given workflow is in a state that is scheduled for execution and, when the given workflow is scheduled, the workflow administrator is configured to issue a command to the workflow engine wherein the workflow engine is configured to retrieve, responsive to receiving the issued command, the given workflow from a workflow registry and execute the one or more functions defined in the given workflow on the computer-based customer infrastructure, the workflow 10095191.1Application No.: 16/945,1613 Docket No.: P1197.70000US01 administrator agent transmitting state information regarding execution of the given workflow to the workflow administrator for storage in the workflow database” recited in claim 1, the similar limitations recited in claim 8, and the other limitations recited therewith, claims 1 and 8, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Therefore, claims 1 and 8 are allowed. Claims 2-7 and 9-20 are also allowed due to their dependency on allowable independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194